Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary

This office action for US Patent application 17/450082 is responsive to communications filed on October 06, 2021. Currently, claims 1-23 are pending are presented for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1,10-14, 17-18 is/are rejected under 35 U.S.C §103 unpatentable over ISHIKAWA et al. (US 20110144907 A1) in view of KIM et al. (US 20160052516 A1).

Regarding claim 1, ISHIKAWA et al. (US 20110144907 A1) meets the claim limitations, as follows: 
A vehicular vision system, the vehicular vision system comprising: 
a camera disposed at a vehicle equipped with the vehicular vision system and viewing exterior and rearward of the vehicle, the camera capturing image data [i.e. rear camera 19; Fig. 1, 4]; 
wherein the camera comprises a CMOS imaging array, and wherein the CMOS imaging array comprises at least one million photosensors arranged in rows and columns [i.e. standard in the art; paragraph. 0037]; 
an electronic control unit (ECU) comprising electronic circuitry and associated software [i.e. CPU 41, Fig. 1]; 
wherein the electronic circuitry of the ECU comprises an image processor for processing image data captured by the camera [i.e. paragraph. 0031]; 
wherein the vehicular vision system, as the vehicle is driven forward along a traffic lane of a road, and responsive to processing by the image processor of image data captured by the camera, determines a traffic lane marker indicative of the traffic lane along which the vehicle is traveling [i.e. Fig. 4-5]; 
wherein the vehicular vision system, as the vehicle is traveling along the traffic lane of the road, and responsive to determining the traffic lane marker rearward of the vehicle, determines a position of the vehicle within the traffic lane the vehicle is traveling along [i.e. the current position of the host vehicle is determined based on a road marking included in the image captured by the rear camera; paragraph. 0055]; and 

In the same field of endeavor, KIM et al. (US 20160052516 A1) discloses the deficient claim limitations, as follows:

wherein the vehicular vision system, responsive to determining the position of the vehicle within the traffic lane is within a threshold distance of a side of the traffic lane, alerts an occupant of the vehicle [i.e. a warning indication to be outputted via a message or audio through a warning device when a vehicle comes close to a lane within a predetermined threshold distance; paragraph. 0043].

It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of ISHIKAWA et al. (US 20110144907 A1) and KIM et al. (US 20160052516 A1) in order to create a vehicular vision system as the claimed invention.

Regarding claim 10, ISHIKAWA et al. (US 20110144907 A1) in view of KIM et al. (US 20160052516 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, ISHIKAWA et al. (US 20110144907 A1) discloses the deficient claim limitations, as follows:
The vehicular vision system of claim 1, wherein the vehicular vision system, responsive to receiving GPS data from a GPS sensor disposed at the vehicle, determines a geographical location of the vehicle, and wherein the vehicular vision system, responsive to determining the geographical location of the vehicle, determines the position of the vehicle along the traffic lane based in part on the geographical location [i.e. GPS 21; Fig. 1].

Regarding claim 11, ISHIKAWA et al. (US 20110144907 A1) in view of KIM et al. (US 20160052516 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, KIM et al. (US 20160052516 A1) discloses the deficient claim limitations, as follows:
The vehicular vision system of claim 1, wherein the vehicular vision system, responsive to determining the position of the vehicle within the traffic lane, determines a confidence level associated with the determined position, and wherein the vehicular vision system, when the confidence level is below a threshold confidence level, alerts the occupant of the vehicle [i.e. this is a trivial feature in the art with a simple modification; paragraph. 0040, 0057; refer more to paragraph. 0039 of Ono et al. (US 20200114933 A1)].

Regarding claim 12, ISHIKAWA et al. (US 20110144907 A1) in view of KIM et al. (US 20160052516 A1) discloses the following claim limitations as set forth in claim 11.

Furthermore, KIM et al. (US 20160052516 A1) discloses the deficient claim limitations, as follows:
The vehicular vision system of claim 11, wherein the vehicular vision system disables at least one driver assist function when the confidence level is below the threshold confidence level [i.e. a trivial feature in the art; paragraph. 0062; refer more to paragraph. 0039 of Ono et al. (US 20200114933 A1)].

Regarding claim 13, ISHIKAWA et al. (US 20110144907 A1) in view of KIM et al. (US 20160052516 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, KIM et al. (US 20160052516 A1) discloses the deficient claim limitations, as follows:
The vehicular visions system claim 1, wherein the vehicular vision system, responsive to determining the position of the vehicle within the traffic lane is within the threshold distance of the side of the traffic lane, controls steering of the vehicle [i.e. paragraph. 0040, 0043].

Regarding claim 14, ISHIKAWA et al. (US 20110144907 A1) in view of KIM et al. (US 20160052516 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, ISHIKAWA et al. (US 20110144907 A1) discloses the deficient claim limitations, as follows:
The vehicular vision system of claim 1, wherein the vehicular vision system, as the vehicle is driven forward along the traffic lane of the road, and responsive to processing by the image processor of image data captured by the camera, determines a lane width of the traffic lane along which the vehicle is traveling, and wherein the vehicular vision system determines the position of the vehicle within the traffic lane the vehicle is traveling along based at least in part on the determined lane width [i.e. Fig. 4-5].

Regarding claim 17, ISHIKAWA et al. (US 20110144907 A1) in view of KIM et al. (US 20160052516 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, ISHIKAWA et al. (US 20110144907 A1) discloses the deficient claim limitations, as follows:
The vehicular vision system of claim 1, wherein the camera comprises a rear backup camera of the vehicle [i.e. Fig. 4].

Regarding claim 18, all the claim limitations which are set forth and rejected as per discussion for claim 1.

Claims 2-4, 19-21 is/are rejected under 35 U.S.C §103 unpatentable over ISHIKAWA et al. (US 20110144907 A1) in view of KIM et al. (US 20160052516 A1) further in view of GERGES et al. (US 20200027344 A1).

Regarding claim 2, ISHIKAWA et al. (US 20110144907 A1) in view of KIM et al. (US 20160052516 A1) discloses the following claim limitations as set forth in claim 1.

In the same field of endeavor, GERGES et al. (US 20200027344 A1) discloses the deficient claim limitations, as follows:
The vehicular vision system of claim 1, wherein the vehicular vision system, responsive to processing by the image processor of image data captured by the camera, stores road data of the traffic lane along which the vehicle is traveling, and wherein, during a future drive of the vehicle along the road, the vehicular vision system compares the stored road data to current road data to determine whether the vehicle has previously travelled along the traffic lane [i.e. the sign recognition unit gathers toll information of the current road data with the stored data in the memory 42 to decide whether a vehicle has travelled the current road previously; paragraph. 0048-0049, Fig. 2].

It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of ISHIKAWA et al. (US 20110144907 A1), KIM et al. (US 20160052516 A1) and GERGES et al. (US 20200027344 A1) in order to create a vehicular vision system as the claimed invention.

Regarding claim 3, ISHIKAWA et al. (US 20110144907 A1) in view of KIM et al. (US 20160052516 A1) further in view of GERGES et al. (US 20200027344 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, GERGES et al. (US 20200027344 A1) discloses the claim limitations as follows:
The vehicular vision system of claim 2, wherein the vehicular vision system, responsive to determining that the vehicle has previously travelled along the traffic lane, determines upcoming road features of the traffic lane the vehicle is traveling along based on the stored road data [i.e. determine information of toll sign on a road; paragraph. 0048-0049, Fig. 4a-4c].

Regarding claim 4, ISHIKAWA et al. (US 20110144907 A1) in view of KIM et al. (US 20160052516 A1) further in view of GERGES et al. (US 20200027344 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, GERGES et al. (US 20200027344 A1) discloses the claim limitations as follows:
The vehicular vision system of claim 3, wherein the vehicular vision system determines the position of the vehicle within the traffic lane along which the vehicle is traveling based on the upcoming road features [i.e. position a vehicle in a correct lane based on toll information; paragraph. 0053].

Regarding claim 19, all the claim limitations which are set forth and rejected as per discussion for claim 2.

Regarding claim 20, all the claim limitations which are set forth and rejected as per discussion for claim 3.

Regarding claim 21, all the claim limitations which are set forth and rejected as per discussion for claim 4.

Regarding claim 22, all the claim limitations which are set forth and rejected as per discussion for claims 1, 3.

Claims 6-9 is/are rejected under 35 U.S.C §103 unpatentable over ISHIKAWA et al. (US 20110144907 A1) in view of KIM et al. (US 20160052516 A1) further in view of Jiang et al. (US 20220189302 A1).

Regarding claim 6, ISHIKAWA et al. (US 20110144907 A1) in view of KIM et al. (US 20160052516 A1) discloses the following claim limitations as set forth in claim 1.

In the same view of endeavor, Jiang et al. (US 20220189302 A1) discloses the claim limitations as follows:
The vehicular vision system of claim 1, wherein the vehicular vision system determines a type of traffic lane along which the vehicle is traveling based at least in part on a determined speed of the vehicle as the vehicle is driven forward along the road [i.e. the type of road may be inferred based on vehicle speed; paragraph. 0036].

It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of ISHIKAWA et al. (US 20110144907 A1) and KIM et al. (US 20160052516 A1) and Jiang et al. (US 20220189302 A1) in order to create a vehicular vision system as the claimed invention.

Regarding claim 7, ISHIKAWA et al. (US 20110144907 A1) in view of KIM et al. (US 20160052516 A1) further in view of Jiang et al. (US 20220189302 A1) discloses the following claim limitations as set forth in claim 6.

Furthermore, Jiang et al. (US 20220189302 A1) discloses the claim limitations as follows:
The vehicular vision system of claim 6, wherein the type of traffic lane the along which the vehicle is traveling comprises a highway [i.e. paragraph. 0036].

Regarding claim 8, ISHIKAWA et al. (US 20110144907 A1) in view of KIM et al. (US 20160052516 A1) further in view of Jiang et al. (US 20220189302 A1) discloses the following claim limitations as set forth in claim 7.

Furthermore, ISHIKAWA et al. (US 20110144907 A1) discloses the claim limitations as follows:
The vehicular vision system of claim 7, wherein, responsive to determining that the traffic lane along which the vehicle is traveling is a highway, the vehicular vision system obtains characteristics of the traffic lane of the vehicle is traveling along, and wherein the vehicular vision system determines the position of the vehicle within the traffic lane based in part on the obtained characteristics [i.e. paragraph. 0055, Fig. 4-7].

Regarding claim 9, ISHIKAWA et al. (US 20110144907 A1) in view of KIM et al. (US 20160052516 A1) discloses the following claim limitations as set forth in claim 6.

In the same view of endeavor, Jiang et al. (US 20220189302 A1) discloses the claim limitations as follows:
The vehicular vision system of claim 6, wherein the vehicular vision system determines an average speed of the vehicle over a set distance as the vehicle travels long the traffic lane, and wherein the vehicular vision system determines the type of traffic lane along which the vehicle is traveling based at least in part on the average speed [i.e. paragraph. 0036].

Allowable Subject Matter
Claims 5, 15, 16, 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487